Citation Nr: 0505655	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  04-08 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to service-connected low back 
disorder.

3.  Entitlement to service connection for a bilateral leg 
disorder, claimed as secondary to service-connected low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from July to August 1985, 
and from July 1999 to July 2002.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  By a July 2003 rating decision, the RO denied 
the tinnitus claim, while the bilateral hip and leg claims 
were denied by a September 2003 rating decision.

The veteran's appeal has been advanced on the docket pursuant 
to 38 U.S.C.A. § 7101 and 38 C.F.R. § 20.900(c).  In 
addition, as part of the December 2004 motion to advance the 
case on the docket it was asserted that the veteran was 
unable to work due to his service-connected low back 
disorder, and that his VA clinician stated that it had gotten 
so severe that he could not work or go to school.  As such, 
this raises claims of entitlement to an increased rating for 
the service-connected low back disorder, as well as 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  
These issues are referred to the RO for appropriate action.

For the reasons stated below, the Board concludes that 
additional development is necessary with respect to the 
veteran's tinnitus claim.  Accordingly, this issue will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the issues adjudicated by this decision 
have been completed.

2.  There is no competent medical evidence that the veteran 
currently has any chronic disabilities of his hips and/or 
legs.
CONCLUSION OF LAW

Service connection is not warranted for a bilateral hip 
disorder and/or a bilateral leg disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in March and August 2003, 
both of which were before the July and September 2003 rating 
decisions that are the subject of this appeal.  This 
correspondence specifically addressed the requirements for a 
grant of service connection, informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any evidence that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holdings in Quartuccio, 
supra, and Pelegrini, supra.  

Moreover, the veteran has been provided with a copies of the 
appealed rating decisions and the February 2004 Statement of 
the Case (SOC) which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  In pertinent part, the SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

As noted in the Introduction, the Board has concluded that 
additional development is necessary with respect to the 
veteran's tinnitus claim.  With respect to his hip and leg 
claims, the Board notes that the veteran and his 
representative have had the opportunity to present evidence 
and argument in support of these claims, and he specifically 
indicated in his March 2004 Substantive Appeal that he did 
not want a Board hearing.  Further, based on a thorough 
review of the record, it does not appear that the veteran has 
identified the existence of any relevant evidence that has 
not been obtained or requested by the RO.  Moreover, as 
detailed below the Board finds that there is no competent 
medical evidence of the claim disabilities, and, as such, no 
additional development to include a medical examination 
and/or opinion is warranted.  Consequently, the Board 
concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


General Background.  The veteran essentially contends that he 
developed disabilities of the hips and legs due to his 
service-connected arthritis of the lumbar spine with 
discectomy with fusion.  

The service medical records for the veteran's first period of 
active duty reflect that he was treated for a right knee 
injury in July 1985 that occurred during training.  As noted 
by a July 1985 hospitalization report, he sustained a 
superficial abrasion, with no evidence of any internal 
derangement.  He was treated conservatively, and given 
crutches for ambulation, but subsequently presented later 
with inability to move his right arm supposedly after using 
his crutches.  A psychiatric consultation was eventually 
obtained, which diagnosed conversion reaction.  The veteran 
received an entry-level separation for this period of 
service.  Further, his service medical records for this 
period contain no findings indicative of chronic disabilities 
of the hips and/or legs.

A January 1986 VA medical examination reflects, in part, that 
the veteran's ears were found to be within normal limits.  On 
examination of the musculoskeletal system, both of his knees 
were found to have full range of motion without any 
discomfort.  There was no evidence of swelling or tenderness, 
nor of quadriceps atrophy.  A superficial, slightly 
discolored scar was seen on the right patellar region.  
However, he was able to squat down without any difficulty.  
Diagnoses following examination were residuals of injury to 
the right brachial plexus, and status-post injury of the 
right knee without any subjective or objective residuals.  

The service medical records from the veteran's second period 
of active duty 
reflect, in part, that he was treated for a possible pulled 
groin muscle or hernia in February 2000.  At that time, he 
reported that any movement in the right leg caused severe 
pain.  Following examination, he was assessed with right 
inguinal strain.  Thereafter, records reflect treatment on 
multiple occasions for low back problems.  

As noted by a January 2002 Medical Evaluation Board (MEB) 
report, he complained of severe low back pain and significant 
numbness in both his legs when he walked.  He also reported 
that he had fallen in the last several months due to weakness 
in his legs.  Diagnoses at that time were lumbar degenerative 
disc disease with low back pain and bilateral lower extremity 
paresthesias; pain was moderate and constant.  A subsequent 
March 2002 MEB report noted that his problems began in March 
2000 when he attempted to catch a generator weighing about 70 
pounds which could have fallen on another soldier.  Further, 
it was noted that the veteran continued to complain of low 
back pain, as well as numbness and weakness of both legs.  
Diagnosis was lumbar degenerative disc disease status-post 
surgery.  Moreover, there were no diagnoses of any chronic 
disabilities of the hips and/or legs other than the 
symptomatology associated with his back disorder.

Various post-service medical records are on file which cover 
a period from 2002 to 2004, which reflect treatment for low 
back problems, to include complaints of numbness and pain 
radiating into the lower extremities.  In August 2002, the 
veteran underwent a VA general medical examination which 
diagnosed arthritis of the lumbar spine, and post-operative 
lumbar discectomy.  Further, the examiner indicated that the 
veteran experienced numbness of both feet as a result of his 
low back disorder.  

Records dated in November 2002 note that the veteran 
complained, in part, of numbness in both legs, and that his 
low back pain was deep and radiated down to his legs.

Service connection was subsequently established for arthritis 
of the lumbar spine with discectomy with fusion, as well as 
diminished sensation of both feet, by a December 2002 rating 
decision.  

Records from February 2004 reflect that the veteran continued 
to be treated for complaints of low back problems. 

Nothing in the competent medical evidence reflects that the 
veteran has been diagnosed with chronic disabilities of 
either hip, nor disabilities of either leg separate and 
distinct from the pain and numbness associated with his 
service-connected low back disorder.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for a bilateral hip disorder and a 
bilateral leg disorder.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The Board acknowledges that the veteran has complained of and 
been treated for numbness and weakness of the legs.  He has 
also complained of low back pain radiating into the legs.  
However, this symptomatology appears to be associated with 
the already service-connected low back disorder, as well as 
the service-connected diminished sensation of both feet.  
Consequently, these symptoms are not for consideration in 
determining whether there are separate and distinct 
disabilities of the legs which are subject to service 
connection.  See 38 C.F.R. §§ 4.14, 4.25; see also Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Here, a thorough review of the competent medical evidence of 
record does not indicate any objective findings of a 
bilateral hip disorder, nor a bilateral leg disorder that is 
separate and distinct from the symptomatology associated with 
the veteran's service-connected low back and foot disorders.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence 
of a present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability there can be no valid claim.  

As there is no competent medical evidence of the claimed hip 
and leg disabilities, the Board concludes that the 
preponderance of the evidence is against these claims, and 
that no additional development, to include a medical 
examination, is warranted based on the facts of this case.  
Since the preponderance of the evidence is against these 
claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  Therefore, these claims must be 
denied.


ORDER

Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to service-connected low back 
disorder, is denied.

Entitlement to service connection for a bilateral leg 
disorder, claimed as secondary to service-connected low back 
disorder, is denied.


REMAND

The veteran contends that he developed tinnitus within his 
first post-service year, and, thus, should be service-
connected on a presumptive basis.  Further, he indicated his 
tinnitus developed due to in-service noise exposure that 
occurred as a result of being around loud engine noise as 
part of his military occupational specialty.

His service medical records for the first and second periods 
of service contain no findings indicative of tinnitus.  

Records dated in February 2003 note that the veteran 
complained of tinnitus of both ears.  He reported that his 
tinnitus was constant in both ears, but that it varied in the 
nature of severity.  The results from an audiological 
evaluation conducted at that time showed hearing was within 
normal limits for both ears.  It does not appear that an 
actual diagnosis of tinnitus was made at that time.

The Board acknowledges that the veteran was treated for 
complaints of tinnitus in February 2003, which is within one 
year of his separation from service.  However, it is not 
clear from the records themselves whether he was actually 
diagnosed with this disorder.  Further, tinnitus is not one 
of the chronic conditions specifically listed as part of the 
presumptive provisions of 38 C.F.R. § 3.309.  Moreover, even 
if the veteran does currently have tinnitus, it is not clear 
from the record whether such condition is causally related to 
service, to include his account of noise exposure therein.

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).  
Based on the foregoing, the Board concludes that an 
examination is necessary to clarify whether the veteran 
currently has tinnitus, and, if so, whether this condition is 
causally related to active service.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The veteran should be afforded a VA 
examination to determine the current 
nature and etiology of his purported 
tinnitus.  The claims folder should be 
made available to the examiner for review 
before the examination.  If tinnitus is 
found to be present, the examiner must 
express an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that this condition 
is causally related to active service, to 
include the veteran's account of his 
noise exposure therein.  

If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

2.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the February 2004 SOC, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


